Case 2:19-cv-10445-JLS-AFM Document 53 Filed 11/17/20 Page 1 of 1 Page ID #:269



  1

  2

  3

  4

  5

  6

  7                        UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9

 10    KEVIN DESHAN MABRY,                         Case No. 2:19-cv-10445-JLS-AFM
 11                       Plaintiff,
                                                   ORDER ACCEPTING FINDINGS
 12          v.
                                                   AND RECOMMENDATIONS OF
 13
       L. NEWTON, et al.,                          UNITED STATES MAGISTRATE
                          Defendants.              JUDGE
 14

 15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and
 16   Recommendation of United States Magistrate Judge. The time for filing Objections
 17   to the Report and Recommendation has passed and Objections have not been
 18   received.
 19         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
 20   the Magistrate Judge is accepted and adopted; (2) the Second Amended Complaint is
 21   dismissed without further leave to amend; and (3) Judgment shall be entered
 22   dismissing this action with prejudice.
 23

 24   DATED: November 17, 2020
 25

 26                                            ____________________________________
                                                       JOSEPHINE L. STATON
 27                                              UNITED STATES DISTRICT JUDGE
 28
